Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and examined.

Specification 
The specification is objected for lacking a deposit date and a deposit number: on page 49 there are “_______”s instead of the required deposit date and ATCC Accession No. It is assumed that Applicant will provide the appropriate information in response to the instant Office action.
Appropriate action is advised.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-7, 16 and 17 rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 5 is drawn to a method of producing a soybean seed comprising crossing variety 01077381 with itself or a second plant and wherein the method further comprises crossing 01077381 with a second nonisogenic soybean plant.

Claims 6, 7, 16 and 17 are rejected for depending upon a rejected base claim and for failing to remedy the issues of indefiniteness. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Since the seed claimed is essential to the claimed invention, it must be obtainable by a reproducible method set forth in the specification or otherwise be readily available to the public.  If a seed is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112.
The specification teaches that soybean variety 01077381 was developed from an initial cross of CBRB2131R2N and AK2512C3-D0DNN-T0LNN, and that it has been judged to be uniform for breeding purposes and testing (p 7 ¶ 017-018).
However, the specification does not disclose a reproducible process to obtain the exact same seed in each occurrence and it is not apparent if such a seed is readily available to the public.  

A minimum deposit of 625 seeds is considered sufficient in the ordinary case to assure availability through the period for which a deposit must be maintained.
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that
	(a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
	(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
	(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer;
	(d) the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807); and
	(e) the deposit will be replaced if it should ever become unviable.

Accordingly, Applicant needs to provide a signed statement indicating compliance with 37 CFR 1.801-1.809, the ATCC Accession No. and evidence of deposit to overcome this rejection.  Compliance with this requirement may be held in abeyance until the application is otherwise in condition for an allowance.

Conclusion
No claim is allowed.
The closest prior art is Wooten (Patent No. US 10,123,501 B2), which teaches soybean variety 01064722 having many of the same characteristics as the variety as instantly claimed variety 01077381 (e.g., see col. 4, Table 1: see relative maturity, flower color, pubescence color, hilum color, etc.). However, soybean variety 01064722 as taught by Wooten does not have all of the morphological and physiological characteristics of the instantly claimed and deposited soybean variety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662